DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal matters
	This action is in response to papers filed  5/7/2022.
	Claims 1, 4-5, 7-11, 14 are pending.  
Claim 1 has been amended.
The instant response is technically non-compliant with 37 CFR 1.121 as claim 1 is listed as previously presented, but has been amended.  In order to promote compact prosecution and customer service the instant response will be examined.  However future amendments that are not compliant with 37 CFR 1.121 may not be entered or examined.  
Applicant’s election without traverse of group 1, claim 1 (in part) and 2 and DNA in the reply filed on 3/8/2021 is acknowledged.
Claims 3-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/8/2021.
Claim 1 is being examined.
The previous claim objection has been withdrawn in view of the amendment to the preamble.
The previous 112(a) and 112(b) rejections have been withdrawn in view of the amendment.
Priority
The instant application was filed 05/29/2018 is a national stage entry of PCT/KR2017/001632 with an international filing date: 02/15/2017 and claims foreign priority to KR10-2016-0017359, filed 02/15/2016 and claims foreign priority to KR10-2017-0020238, filed 02/14/2017.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitation " A promer which is used as a primer and a probe for real- time detection of a target nucleic acid, consisting of a structure of X-Y-Z".  The claim later recites, “and Y and Z regions are separated from the specific region of the target nucleic acid.”  Thus the metes and bounds are unclear as the recitation of consisting of the structure X-Y-Z appears to exclude additional elements while the recitation of “Y and Z regions are separated from the specific region of the target nucleic acid” appear to require or allow for additional elements.  The claim later provides consisting of language with respect to the number of nucleotides encompassed by X, Y, and Z.  This brings to question of the “-“ of the structure allows for additional elements consistent with the wherein clause.  Thus the metes and bounds of the claim are unclear.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. T
MPEP 2163 IB New or amended claims section  II
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04

Claim 1 has been amended to recite, “A promer which is used as a primer and a probe for real- time detection of a target nucleic acid, consisting of a structure of X-Y-Z, and comprises a detectable marker attached to both ends or an inside thereof, and forms a complex by binding to the target nucleic acid to be detected in real time, wherein when Y region of the promer is cleaved by a specific enzyme, X region acts as a primer in maintaining a complex with the target nucleic acid, or the target protein and Y and Z regions are separated from the specific region of the target nucleic acid or protein; wherein X is a DNA consisting of 10 to 30 nucleotides; Y is a RNA consisting of 1 to 10 nucleotides; and Z is a DNA consisting of 2 nucleotides.”  The response merely asserts no new matter has been added.  Search and review of the specification did not reveal support for the combination of “promer consisting of a structure of X-Y-Z, wherein X is a DNA consisting of 10 to 30 nucleotides; Y is a RNA consisting of 1 to 10 nucleotides; and Z is a DNA consisting of 2 nucleotides, and Y and Z regions are separated from the specific region of the target nucleic acid or protein.”
	Response to Arguments
This is a new ground of rejection necessitated by amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey (Analytical Chemistry (2004) volume 333, pages 246-255).
MPEP 2114 Apparatus and Article Claims states- " While features of an apparatus may be recited either structurally or functionally, claims< directed to > an < apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); < In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).”  
While the claim has been amended to recite, “ X is DNA consisting of 10 to 30 nucleotides; Y is RNA consisting of 1 to 10 nucleotides; and Z is DNA consisting of  2 or 3 nucleotides”  the claim provides not limitation with respect to the size of the promer.  The claim provides functional limitations of the promer and the length of the regions in view of the amendment.  However the claims provide no limitations on how the regions are linked.  Figure 1 teaches there additional nucleotides between X-Y-Z regions.  Claim 1 has been amended to recite the limitation " A promer which is used as a primer and a probe for real- time detection of a target nucleic acid, consisting of a structure of X-Y-Z".  Further the claim later recites, “and Y and Z regions are separated from the specific region of the target nucleic acid.”  Thus the metes and bounds are unclear as the recitation of consisting of the structure X-Y-Z appears to exclude additional elements while the recitation of “Y and Z regions are separated from the specific region of the target nucleic acid” appear to require or allow for additional elements.  The claim later provides consisting of language with respect to the number of nucleotides encompassed by X, Y, and Z.  This brings to question of the “-“ of the structure allows for additional elements consistent with the wherein clause. Thus the broadest reasonable interpretation is the claim  allows additional sequences between the regions.
With regards to claim 1, Harvey teaches, “A 24-mer chimeric oligonucleotide, 5'-TATGCC ATTT-r(GAGA)-TTTTTGAATT-3', was synthesized using a PerSeptive Biosystems Expedite nucleic acid synthesis system. FAM-dT and TAMRA-dT were introduced at positions 10 and 15'.” (page 248, 1st column, preparation of Catacleave probe).  Harvey thus teaches a probe with X-Y-Z which is DNA-RNA-DNA and with fluorescent marker inside the ends. The TAT or TA at the 5’ is the Z region with the other sequence being the linker between XY and Z region.
Response to Arguments
The response traverses the rejection in view of the amendment.  This argument has been thoroughly reviewed but is not considered persuasive as the claim has been amended to recite, “ X is DNA consisting of 10 to 30 nucleotides; Y is RNA consisting of 1 to 10 nucleotides; and Z is DNA consisting of  2 nucleotides”  the claim provides not limitation with respect to the size of the promer.  The claim provides functional limitations of the promer and the length of the regions in view of the amendment.  However the claims provide no limitations on how the regions are linked.  Figure 1 teaches additional nucleotides between X-Y-Z regions.  A promer which is used as a primer and a probe for real- time detection of a target nucleic acid, consisting of a structure of X-Y-Z".  Further the claim later recites, “and Y and Z regions are separated from the specific region of the target nucleic acid.”  Thus the metes and bounds are unclear as the recitation of consisting of the structure X-Y-Z appears to exclude additional elements while the recitation of “Y and Z regions are separated from the specific region of the target nucleic acid” appear to require or allow for additional elements.  The claim later provides consisting of language with respect to the number of nucleotides encompassed by X, Y, and Z.  This brings to question of the “-“ of the structure allows for additional elements consistent with the wherein clause. Thus the broadest reasonable interpretation is the claim  allows additional sequences between the regions.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/ 102(a)(2) as being anticipated by Walder (US Patent 8,911, 948) as evidenced by Unfriend (Analytical Biochemistry (1962) volume 3, pages 49- 59)..
MPEP 2114 Apparatus and Article Claims states- " While features of an apparatus may be recited either structurally or functionally, claims< directed to > an < apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); < In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).”  
While the claim has been amended to recite, “ X is DNA consisting of 10 to 30 nucleotides; Y is RNA consisting of 1 to 10 nucleotides; and Z is DNA consisting of  2 or 3 nucleotides”  the claim provides not limitation with respect to the size of the promer.  The claim provides functional limitations of the promer and the length of the regions in view of the amendment.  However the claims provide no limitations on how the regions are linked.  Figure 1 teaches there additional nucleotides between X-Y-Z regions.  Claim 1 has been amended to recite the limitation " A promer which is used as a primer and a probe for real- time detection of a target nucleic acid, consisting of a structure of X-Y-Z".  Further the claim later recites, “and Y and Z regions are separated from the specific region of the target nucleic acid.”  Thus the metes and bounds are unclear as the recitation of consisting of the structure X-Y-Z appears to exclude additional elements while the recitation of “Y and Z regions are separated from the specific region of the target nucleic acid” appear to require or allow for additional elements.  The claim later provides consisting of language with respect to the number of nucleotides encompassed by X, Y, and Z.  This brings to question of the “-“ of the structure allows for additional elements consistent with the wherein clause. Thus the broadest reasonable interpretation is the claim  allows additional sequences between the regions.
The specification does not teach a limiting definition of a detectable marker.  
Unfriend  teaches nucleotides fluoresce.
With regards to claim 1, Walder teaches, 
    PNG
    media_image1.png
    23
    422
    media_image1.png
    Greyscale

Table 13.
Walder teaches small letters are ribonucleotides.  Thus Walder anticipates claim 1.
Response to Arguments
	This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walder (US Patent 8,911, 948) 
This rejection is drawn to the interpretation the claim requires a detectable marker at both ends, other than a nucleotide.
MPEP 2114 Apparatus and Article Claims states- " While features of an apparatus may be recited either structurally or functionally, claims< directed to > an < apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); < In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).”  
While the claim has been amended to recite, “ X is DNA consisting of 10 to 30 nucleotides; Y is RNA consisting of 1 to 10 nucleotides; and Z is DNA consisting of  2 or 3 nucleotides”  the claim provides not limitation with respect to the size of the promer.  The claim provides functional limitations of the promer and the length of the regions in view of the amendment.  However the claims provide no limitations on how the regions are linked.  Figure 1 teaches there additional nucleotides between X-Y-Z regions.  Claim 1 has been amended to recite the limitation " A promer which is used as a primer and a probe for real- time detection of a target nucleic acid, consisting of a structure of X-Y-Z".  Further the claim later recites, “and Y and Z regions are separated from the specific region of the target nucleic acid.”  Thus the metes and bounds are unclear as the recitation of consisting of the structure X-Y-Z appears to exclude additional elements while the recitation of “Y and Z regions are separated from the specific region of the target nucleic acid” appear to require or allow for additional elements.  The claim later provides consisting of language with respect to the number of nucleotides encompassed by X, Y, and Z.  This brings to question of the “-“ of the structure allows for additional elements consistent with the wherein clause. Thus the broadest reasonable interpretation is the claim  allows additional sequences between the regions.
The specification does not teach a limiting definition of a detectable marker.  
Unfriend  teaches nucleotides fluoresce.
With regards to claim 1, Walder teaches, 
    PNG
    media_image1.png
    23
    422
    media_image1.png
    Greyscale

Table 13.
	Walder teaches the small letters are ribonucleotides.
Walder does not specifically teach label at the 5’ end and the 3’ end.
Walder teaches, “In yet a further embodiment, the oligonucleotide is labeled with a fluorescent molecule on the 5'-side of the cleavage domain, and the blocking group located at or near the 3'-end of the molecule is a quencher such as Iowa Black.RTM., Black Hole.TM., or Tamra to name a few. Again, cleavage of the quencher from the oligonucleotide (e.g., a primer) leads to an increase in fluorescence which can be used to monitor the progress of the oligonucleotide extension reaction. Moreover, in this case, the primer extension product is fluorescently labeled.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to label the promer with a fluorescent nucleotide in the 5’ end and a quencher on the 3’ end.  The artisan would be motivated to substitute the FRET pair for the radioactive label to minimize radiation exposure and complexity.  The artisan would have a reasonable expectation of success as the artisan substituting one method of labeling taught by Walder for another method of labeling taught by Walder.  
	Response to Arguments
	This is a new grounds of rejection necessitated by amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/336684 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a “A promer which is used as a primer and a probe for real-time detection of nucleic acid or protein, has a structure of X-Y-Z, comprises a detectable marker attached to both ends or an inside thereof, and forms a complex by binding to a target nucleic acid or a specific region of a target protein to be detected in real time, wherein when Y region of the promer is cleaved by a specific enzyme, X region act as primer in maintaining a complex with the target nucleic acid or the target protein and Y and Z regions are separated from the specific region of the target nucleic acid or protein,  X is DNA consisting of 10 to 30 nucleotides; Y is RNA consisting of 1 to 10 nucleotides; and Z is DNA consisting of  2 or 3 nucleotides.”
A promer which is used as a primer and a probe for real- time detection of a target nucleic acid, consisting of a structure of X-Y-Z".  Further the claim later recites, “and Y and Z regions are separated from the specific region of the target nucleic acid.”  Thus the metes and bounds are unclear as the recitation of consisting of the structure X-Y-Z appears to exclude additional elements while the recitation of “Y and Z regions are separated from the specific region of the target nucleic acid” appear to require or allow for additional elements.  The claim later provides consisting of language with respect to the number of nucleotides encompassed by X, Y, and Z.  This brings to question of the “-“ of the structure allows for additional elements consistent with the wherein clause. Thus the broadest reasonable interpretation is the claim  allows additional sequences between the regions.
The claims of ‘684 are drawn to A method for detecting a small RNA in a biological sample, comprising the steps of: a) obtaining a biological sample to be tested for the small RNA; b) synthesizing cDNA from RNA of the biological sample obtained in step a) by use of a promer having the structure X-Y-Z; wherein the CDNA comprises a nucleotide sequence capable of binding complementarily to a portion of the nucleotide sequence of the small RNA to be detected; c) amplifying the cDNA synthesized in step b); and d) measuring the amount of a fragment cleaved from the promer by an enzyme capable of cleaving the Y region of the promer of step b); or comprising the steps of: a-1) obtaining a biological sample to be tested for the small RNA; b-1) synthesizing cDNA from RNA of the biological sample obtained in step a-1); c-1) adding, to the cDNA of step b-1), a promer having the structure X-Y-Z which comprises a nucleotide sequence capable of binding complementarily to a portion of the nucleotide sequence of the cDNA and is capable of being used as (i) a forward primer and a probe, or (ii) a reverse primer or a probe, or (iii) a forward primer, a reverse primer and a probe, and amplifying the cDNA; d-1) measuring the amount of a fragment of the promer cleaved by an enzyme capable of cleaving region Y of the promer of step c-1), wherein a target nucleic acid sequence of the small RNA complementary to X, Y, and Z is in the 5' to 3' direction such that X is complementary to the 5' region of the target fragment, and Z is complementary to the 3' region of the target fragment; whereinare separated from the specific region of the target nucleic acid or target protein, wherein X is a DNA consisting of 10 to 30 nucleotides, Y is a RNA consisting of 1 to 10 nucleotides, and Z is a DNA consisting of 2 or 3 nucleotides..”
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the promoter of the claims of ‘684 anticipate the instant claims.
Response to Arguments
The response request the case be held in abeyance until allowable subject matter is identified.  

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of copending Application No. 16/761244 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are drawn to a “A promer which is used as a primer and a probe for real-time detection of nucleic acid or protein, has a structure of X-Y-Z, comprises a detectable marker attached to both ends or an inside thereof, and forms a complex by binding to a target nucleic acid or a specific region of a target protein to be detected in real time, wherein when Y region of the promer is cleaved by a specific enzyme, X region act as primer in maintaining a complex with the target nucleic acid or the target protein and Y and Z regions are separated from the specific region of the target nucleic acid or protein,  X is DNA consisting of 10 to 30 nucleotides; Y is RNA consisting of 1 to 10 nucleotides; and Z is DNA consisting of  2 or 3 nucleotides.”
A promer which is used as a primer and a probe for real- time detection of a target nucleic acid, consisting of a structure of X-Y-Z".  Further the claim later recites, “and Y and Z regions are separated from the specific region of the target nucleic acid.”  Thus the metes and bounds are unclear as the recitation of consisting of the structure X-Y-Z appears to exclude additional elements while the recitation of “Y and Z regions are separated from the specific region of the target nucleic acid” appear to require or allow for additional elements.  The claim later provides consisting of language with respect to the number of nucleotides encompassed by X, Y, and Z.  This brings to question of the “-“ of the structure allows for additional elements consistent with the wherein clause. Thus the broadest reasonable interpretation is the claim  allows additional sequences between the regions.
The claims of ‘244 are drawn to a promer, “A single-stranded nucleic acid, which is for real-time detection of a genetic variation of a single target gene, the single-stranded nucleic acid comprising: (i) a structure of X-Y-Z; (ii) a complementary bonding to all or part of the nucleotide sequence of a single target gene containing a genetic variation; (iii) at least two identical or different detectable markers attached to both ends or the inside thereof; and (iv) the Y region being an RNA having a genetic sequence of one or two nucleotides at a locus of the single target gene and being cut out by a cleavage enzyme when hybridized with the single target gene, wherein when the genetic variation of the single target gene is single nucleotide polymorphism (SNP), then the single-stranded nucleic acid has the X region being a DNA having a genetic sequence of 4 to 20 nucleotides and the Z region being a DNA having a genetic sequence of 4 to 20 nucleotides, both the X and the Z region being separated from the single target gene when the Y region is cut out by a cleavage reagent following hybridization of the single target gene and the single-stranded nucleic acid, wherein when the genetic variation of the single target gene is single nucleotide polymorphism (SNP), point mutation, or miRNA isoform, then the single-stranded nucleic acid has the X region being a DNA having a genetic sequence of 10 to 30 nucleotides and the Z region being a DNA having a genetic sequence of 1 to 5 nucleotides, the Z region other than the X region being separated from the single target gene when the Y region is cut out by a cleavage reagent following hybridization of the single target gene and the single-stranded nucleic acid, thereby allowing the single- stranded nucleic acid to act as a primer and a probe at once..”
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims the promoter of the claims of ‘244 anticipate the instant claims.
Response to Arguments
The response request the case be held in abeyance until allowable subject matter is identified.  
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634